Title: To John Adams from John Steele, 30 October 1798
From: Steele, John
To: Adams, John



Sir,
Trenton Octo. 30th. 1798

I beg leave to present you the enclosed address transmitted to me by Edward Jones Esqr. Solicitor General of the State of North Carolina at the request of the grand jury of Salisbury District.
I have received your answers to the Guilford and Edenton addresses; but do not percieve that you have returned the addresses which will delay the publication until you will be so obliging as to favor me with them.
Last night and the night before we had frost enough to open our way to the City of Philada. Many will return this week and the public offices probably in the course of the next. With wishes for the perfect and speedy recovery of Mrs. Adams, and with sentiments of the most profound respect and veneration for your person and character
I have the honor to be / Sir / Your mot. Obt. & humble servant

Jno. Steele